United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2135
                                   ___________

Jimmy F. Means,                      *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner of * Southern District of Iowa.
Social Security,                     *
                                     *      [UNPUBLISHED]
            Appellee.                *
                               ___________

                             Submitted: April 29, 2005
                                Filed: May 4, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Jimmy Means appeals from the district court’s1 order affirming the denial of
his applications for disability insurance benefits and supplemental security income.
Following careful review, we agree with the district court that the administrative law
judge’s (ALJ’s) decision is supported by substantial evidence on the record as a
whole. See Krogmeier v. Barnhart, 294 F.3d 1019, 1022 (8th Cir. 2002) (standard of
review). Specifically, we believe that the ALJ’s residual functional capacity

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
determination is supported by the relevant evidence, including some medical
evidence, see Hutsell v. Massanari, 259 F.3d 707, 711–12 (8th Cir. 2001), and that
the ALJ did not make unfair determinations with regard to the weight of treating
physicians’ opinions, or Means’s credibility, see Shontos v. Barnhart, 328 F.3d 418,
426 (8th Cir. 2003) (concerning weight to be accorded opinions of treating
physicians); Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (if adequately explained
and supported, credibility findings are for ALJ to make). Finally, the hypothetical
question posed to the vocational expert who testified at the hearing included the
limitations supported by the record and deemed credible by the ALJ, and the
vocational expert’s testimony that Means could perform his past relevant work
constitutes substantial evidence supporting the denial of benefits. See Hilkemeyer v.
Barnhart, 380 F.3d 441, 447 (8th Cir. 2004); Hunt v. Massanari, 250 F.3d 622, 625
(8th Cir. 2001).

      Accordingly, we affirm.
                     ______________________________




                                         -2-